Citation Nr: 0708406	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to non-service-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2004 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On June 30, 2006, the appellant testified at an electronic 
(videoconference) hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.  

FINDINGS OF FACT

1.  The veteran was born in October 1947 and reports 
completion of two or three years of college.  He last worked 
in 2003 as a custodian.  

2.  The appellant is not able to obtain and retain 
substantially gainful employment because of his diagnosed 
psychiatric disability of major depressive disorder. 


CONCLUSION OF LAW

The criteria for non-service-connected pension benefits are 
met.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.321(b)(2) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326, VA has duties to notify and assist claimants 
for disability compensation and other benefits under laws 
administered by VA.  The Board's decision in this case 
constitutes a grant of the benefit sought on appeal, and, 
therefore, the Board finds that no further action is required 
to comply with VA's duties to notify and assist the 
appellant.

VA law provides that pension shall be paid to each veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled because of a nonservice-
connected disability which is not the result of the veteran's 
willful misconduct.  A finding of permanent and total 
disability for pension purposes can be established under VA 
regulations by "objective" and "subjective" standards.  
See Brown v. Derwinski, 2 Vet. App. 444, 446 (1992); see also 
Talley v. Derwinski, 2 Vet. App. 282 (1992). 

Permanent and total disability may be shown in two ways: (1) 
the veteran must be unemployable as a result of a lifetime 
disability (the "subjective" standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual veteran whose claim is being 
adjudicated) or, (2) even if not unemployable, if the veteran 
suffers from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (the "objective" 
standard which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings Schedule)).  Brown, 
2 Vet. App. at 446.

The "objective" standard requires demonstration of specific 
minimum percentage ratings and the permanence of those 
percentage ratings for pension purposes.  38 C.F.R. §§ 
4.16(a), 4.17. 

Under 38 C.F.R. § 4.17, a veteran who does not have a 
combined 100 percent schedular evaluation may establish that 
he has permanent and total disability by showing that he 
meets the percentage requirements of 38 C.F.R. § 4.16, which 
provides that a total disability rating will be assigned when 
(1) there is one disability ratable at 60 percent or more or 
(2) if there are two or more disabilities, at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  When those percentages are met, a total 
disability rating is assigned upon a showing that the veteran 
is unable to secure and follow substantially gainful 
employment by reason of disability/ies.    

The appellant, whose combined disability rating for pension 
purposes is 40 percent, does not meet the percentage 
requirements of 38 C.F.R. § 4.16.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but has other factors which make him 
unemployable, the RO may approve a permanent and total 
disability rating for pension purposes on an extraschedular 
basis.  The RO will consider factors such as whether the 
veteran is unemployable by reason of his disability(ies), 
his/her age, occupational background, and other related 
factors.  38 C.F.R. § 3.321(b)(2).  See Roberts v. Derwinski, 
2 Vet. App. 387, 390 (1992).

The significant issue is whether the veteran is capable of  
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration, however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
See 38 C.F.R. § 4.17(a).  

The veteran meets the service requirements for VA pension 
benefits as he was on active duty from January 1968 to 
January 1970.  38 C.F.R. § 3.2.  The veteran was born in 
October 1947 and is now 59 years old.  He claims to have 
completed either two or three years of college.  See VA Form 
21-526, received in January 2004.  He last worked in 2003 as 
a custodian.  

While the Board notes that the veteran's disabilities fail to 
meet the minimum schedular rating for consideration of a 
nonservice-connected pension, the Board finds that the 
medical evidence reflects that the veteran is unable to 
secure and follow substantially gainful employment by reason 
of his nonservice-connected disabilities. 

The record in this case reveals that the appellant is 
currently being treated at a VA medical facility for a 
psychiatric condition diagnosed as major depressive disorder.  
Recent VA outpatient treatment records show that anti-
depressant medication is being prescribed for him by treating 
VA physicians.  The appellant also has several physical 
disorders, which include Type 2 diabetes mellitus, sleep 
apnea, and arthritis of digits of his left hand.  A VA 
physician who conducted a VA general medical examination of 
the appellant in May 2005 found that his diabetes was well 
controlled at that time by diet alone and that his sleep 
apnea was being controlled with continuous positive airway 
pressure [CPAP].  

In May 2005, the appellant was afforded a VA psychiatric 
examination, at which he indicated that he had had thoughts 
of suicide for many years and that he feels sad all of the 
time.  It was noted that he has a longstanding history of 
heavy use and abuse of alcohol.  The diagnoses on Axis I were 
major depressive disorder and alcohol abuse, in remission for 
six months.  The examining VA physician reported that any 
change in the appellant's psychiatric status is unlikely and 
that he should be considered unemployable.

At the June 2006 hearing, when asked which disability or 
disabilities he contends render him unable to obtain and 
retain substantially gainful employment, the appellant 
replied that his psychiatric disability of major depressive 
disorder has that impact on his employability.  See 
transcript of hearing at page 3.  The veteran further 
testified that although he was employed part-time at a napkin 
factory subsequent to December 2003, that employment was a 
requirement of his participation in a treatment program and 
he eventually left that job because of his psychiatric 
disability.  

The medical opinion of the VA physician who conducted the VA 
psychiatric examination of the appellant in May 2005 that he 
is unable to work due to symptomatology of psychiatric 
disease is not contradicted by any other medical opinion by a 
mental health professional, VA or non-VA, which is of record 
in this case.  The Board, therefore, finds that the 
preponderance of the relevant evidence of record is in favor 
of the appellant's claim for non-service-connected pension 
benefits, and entitlement to that benefit on an 
extraschedular basis is established.  See 38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.321(b)(2).


ORDER

Entitlement to non-service-connected pension benefits is 
granted, subject to governing regulations concerning monetary 
payments.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


